Title: From James Madison to Edmund Pendleton, 23 January 1781
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. Jany 23d. 1781
I have nothing new this week for you but two reports: the first is that very great discontents prevail in N. York among the German Troops for causes pretty similar to those which produced the eruption in the Pennsylvania line. It is further said on this head that a party of 200 have deserted from Long Island & gone to Rhode Island. The other report is that the British Minister either has or proposes to carry a bill into Parliamt. authorising the Commanding officer in America to permit & promote a trade with us in British Goods of every kind except Linens & Woolens. This change of system is said to be the advice of some notable refugees with a view to revive an intercourse as far as possible between the two Countries, & particularly to check the habit that is taking place in the consumption of French Manufactures. Whatever their public views may be it is certain that such a plan would open fine prospects to them in a private view.
We have recd. no fresh or certain information of the designs of F. and Spain in assembling so great a force at Cadiz. There does not appear to be any object in that Quarter except Gibralter. Should the attempts be renewed agst. that place, it will prove that the former has not that absolute sway in the Cabinet of the latter which has been generally imagined. Nothing would have prevailed on the French to recall their fleet from the Islands at the time they did but the necessity of humouring Spain on the subject of her hobby horse.
I am glad to hear that Arnold has been at last fired at. It sounded a little unfavorably for us in the ears of people here that he was likely to get off without that proof of a hostile reception. If he ventures an irruption in any other quarter I hope he will be made sensible that his impunity on James River was owing to the suddeness of his appearance & not to the want of spirit in the people.
I am Dr. Sir Yrs sincerely
J. Madison Junr.
